DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 in the reply filed on 11/6/20 is acknowledged.
Claims 6 and 9 are drawn to non-elected groups.
Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/6/20.
Applicant's election with traverse of the peptide with sequence number 13 (interpreted as a peptide comprising WTWKGRKSLLR) in the reply filed on 4/6/21 is acknowledged.  The traversal is on the ground(s) that “the overall features of sequence number starting from 12 to 26 in claims 3-4 are obvious variants of each other”.  Applicants further describe the invention and argue about peptide consisting of certain sequences and methods of preparing the peptides.
This is not found persuasive because although applicants argue that the sequences of claims 3-4 are obvious variants, the claims encompass much more than the sequences of claims 3-4. For example, a search of claim 2 is not necessarily the same as a search of claim 3. Since applicants have stated that the sequences of claims 3-4 are obvious variants such sequences are considered to be in the same grouping of species. Although applicants argue about peptides consisting of certain sequences, the instant claims use the open ended ‘comprising’ language. .
The requirement is still deemed proper and is therefore made FINAL.
The elected species reads on claims 1-4 and 7-8. The elected species (WTWKGRKSLLR) does not read on claim 5. 
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/21.
Claims 1-4 and 7-8 are being examined.

Priority
This application is a 371 of PCT/KR2018/007170 06/25/2018 and claims foreign benefit of REPUBLIC OF KOREA 10-2017-0082039 06/28/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/19 and 4/6/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that each sequence should include a corresponding sequence identifier with the specific format “SEQ ID NO:”. 37 CFR 1.821 recognizes that the sequences are those with 4 or more specifically defined amino acids. Thus each occurrence of sequence .
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
37 CFR 1.821(d) states that each sequence should include a corresponding sequence identifier with the specific format “SEQ ID NO:”. 37 CFR 1.821 recognizes that the sequences are those with 4 or more specifically defined amino acids. Thus each occurrence of sequence number 1 – 26 (see claims 2-4) should include the corresponding sequence identifier. Further, general formula 1-2 (see claim 1) should include a corresponding sequence identifier as well. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	The last line of claim 1 recites ‘comprised of 1 to 6 any amino acids’. First, the language used is unclear. It is unclear if the phrase ‘comprised of 1 to 6 any amino acids’ has the same meaning as ‘comprised of any 1 to 6 amino acids’. Further, when the sequence Xn comprises is one amino acid then formula 6 is a single amino acid. A single amino acid is not a peptide. It is unclear what is covered by the claim. Dependent claims 7-8 do not clarify the claim scope. Although unclear, the claims 1 and 7-8 have been interpreted as at least requiring a dipeptide.
	Claim 3 recites “Sequence number 13: WTWKGRKSLLR”. However, SEQ ID NO:13 of the sequence listing is WTWKGKGTLNR which is a different sequence. Although unclear, claim 3 has been interpreted as encompassing a peptide comprising WTWKGRKSLLR. Since claim 1 refers to ‘the’ formula and claim 3 recites ‘the following sequence numbers’ the claims have been interpreted as comprising the full length of the formula or sequence.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

(1) Scope of the invention/Partial structure/disclosure of drawings:
One of the formulas of claim 1 is Xn. Thus the formula encompasses any possible peptide. The claim requires that the peptide have a specific function – being able to bind an acetylcholine receptor (which itself is broad since there are multiple acetylcholine receptors and sources). Claim 1 uses the open-ended comprising language. For a peptide that is 6 amino acids in length and when 6 of the positions are varied to any of the 20 common amino acids there are at least 206 (i.e.64000000) different possible sequences. 
Instant claims 3-4, for example recite specific sequences and are not included in the instant rejection.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Kuan et al. (‘A novel neuroprotective therapy for Parkinson’s disease using a viral noncoding RNA that protects mitochondrial complex I activity’ The Journal of Experimental Medicine v209(1) 2012 pages 1-10) teach that a particular peptide does not bind to the acetylcholine receptor (page 8 first paragraph). As such, it is unpredictable as to which peptides 
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 requires that the peptide have a specific function – being able to bind an acetylcholine receptor. Claim 7-8 also recite functional properties.
Kuan et al. (‘A novel neuroprotective therapy for Parkinson’s disease using a viral noncoding RNA that protects mitochondrial complex I activity’ The Journal of Experimental Medicine v209(1) 2012 pages 1-10) teach that a particular peptide does not bind to the acetylcholine receptor (page 8 first paragraph).
Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim.
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (page 20-21 connecting paragraph) describes that peptides were synthesized. However, mere synthesis of a peptide does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (proteins or fragments of a protein). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
BLAST search results for RKSLLR (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 5/5/21, 15 pages) show that the RKSLLR sequence 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims encompass sequences which are fragments of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of certain claims correspond to fragments (the protein with severed bonds). 
Instant claims 3-4 are not included in the instant rejection because such sequences do not exist in any known polypeptides.
In relation to step 2b, claims 7-8 recite compositions. The compositions can correspond to the peptide in water which itself is naturally occurring. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the 
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. There appears to be no comparison to the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Park et al. (‘A high-affinity peptide for nicotinic acetylcholine receptor-alpha1 and its potential use in pulmonary drug delivery’ Journal of Controlled Release v192 2014 pages 141-147; ‘Park’).

In relation to claims 1-4, Park teach a peptide that binds to an acetylcholine receptor (abstract) where the peptide is of sequence EASFWLGSWTWENGKWTWKGKGTLNR (page 142 last paragraph). Such sequence comprises General formula I due to the WTWKGKGTLNR part of the peptide where Xn is KGTLNR as in claim 2. Further, the sequence comprises sequence number 12 and 23 of claims 3-4. Instant claims 1 and 3-4 expressly use the open-ended comprising language.
In relation to claims 7-8, Park teach that the peptide was present in compositions that were assayed (abstract and last paragraph of page 142 and figure 4). Since Park teach a sequence as claimed, it would function as claimed (compare MPEP 2112.01 II).

Claim Rejections - 35 USC § 103
	This rejection addresses the elected species.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (‘A high-affinity peptide for nicotinic acetylcholine receptor-alpha1 and its potential use in pulmonary drug delivery’ Journal of Controlled Release v192 2014 pages 141-147; ‘Park’).
Park teach a peptides that binds to an acetylcholine receptor (abstract) where the peptide is of sequence EASFWLGSWTWENGKWTWKGKGTLNR (page 142 last paragraph). Park teach that the peptides was present in compositions that were assayed (abstract and last paragraph of page 142 and figure 4).
Park does not recite a peptide comprising the sequence number 13 of claim 3.
	On page 2 of the 4/6/21 reply applicants state: “the overall features of sequence number starting from 12 to 26 in claims 3-4 are obvious variants of each other”.  
MPEP 809.02(a) recites: “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other species.”.
In relation to claims 1-4, Park teach a peptides that binds to an acetylcholine receptor (abstract) where the peptide is of sequence EASFWLGSWTWENGKWTWKGKGTLNR (page 
In relation to claims 7-8, Park teach that the peptides was present in compositions that were assayed (abstract and last paragraph of page 142 and figure 4). Since Park teach a sequence as claimed, it would function as claimed (compare MPEP 2112.01 II).
Further, since sequence number 12 and sequence number 13 are obvious variants (on page 2 of the 4/6/21 reply applicants state: “the overall features of sequence number starting from 12 to 26 in claims 3-4 are obvious variants of each other”) the teaching of Park of a peptide comprising sequence number 12 renders sequence numbers 13/24 obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658